Electronically Filed
                                                                Supreme Court
                                                                SCWC-29624
                                                                17-FEB-2011
                                                                02:30 PM
                              NO. SCWC-29624


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


          STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                     vs.


         KEHAULANI TERLEP, Petitioner/Defendant-Appellant.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 29624; CR. NO. 05-1-299K)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Duffy, J., for the court1
)


            Petitioner/Defendant-Appellant Kehaulani Terlep’s 


application for writ of certiorari, filed on January 11, 2011, is


hereby rejected. 


            DATED:   Honolulu, Hawai'i, February 17, 2011.

                                    FOR THE COURT:


                                    /s/ James E. Duffy, Jr. 


                                    Associate Justice


John L. Olson,

for petitioner/defendant­
appellant on the application


Susan Y.N. Won,

Deputy Attorney General,

for respondent/plaintiff­
appellee on the response



      1

         Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,

and Circuit Judge Nishimura, assigned by reason of vacancy.